DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is in condition for allowance except for the following formal matters: 
Claim Objection
Claims 1-2 are objected to because of the following informalities:
a) In claims 1 and 2, the meaning of ADC isn’t clear. The definition of the term ADC is not found in the spec and or drawings of Applicants’ originally filed disclosure either. Examiner is assuming it stands for analog-to-digital converter.
b) In claim 1, line 12, the phrase “a divisor set by the upper computer module” is indefinite. It is unclear whether said “divisor” is a predetermined numerical number or something else.
c) Claim 1 recites: “ … a FIFO module, …. is turned into high level (a valid data flag appears), …”). Claim 2 recites “(readout channel ID)” and “(readout waveform probability value)”. It is unclear if the phrases enclosed in the parenthesis are a part of the claimed subject matter or not.
d) In claims 1 and 2, the term “waveform probability value(s)” is indefinite. The definition of such a term is not found in the spec or the drawings of Applicants’ originally filed disclosure either. While definition equivalencies between potentially matching terms may be present, the Office will not speculate as to whether a term in the claim should be considered the same as an alternate term found in the spec.
Appropriate corrections are required.
.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Allowable Subject Matter
3.	Claims 1-2 would be allowable if rewritten to overcome the objections as set forth in section 2 above in this Office action.

Reasons for Allowance
4.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claims 1-2 is the inclusion of the extraction module, the trigger module, the FIFO module, the mapping address calculation module, the RAM array module, the waveform data comparison and control module, and the waveform data output module as specifically set forth in the claimed combination as recited in independent claim 1. It is these limitations found in each of the claims that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
The closest reference Huang et al. (US 10,885,604 B2) teaches a system for 3D waveform mapping of full-parallel structure, comprising a 3D waveform mapping database created according to the size of a 3D waveform image, the number of bits of probability value and the ADC's resolution of data acquisition module; wherein the 3D waveform mapping database is divided into M.sub.t×M.sub.a independent mapping storage areas along the time axis and the amplitude axis, and each independent mapping storage area is assigned a RAM, wherein the RAMs are selected and addresses are calculated based on the sampling values and the structure of created 3D waveform mapping database. The teaching of Huang et al. further includes: a waveform data comparison and control module configured to perform parallel mappings simultaneously on the time axis and the amplitude axis according to the selected RAMs and the calculated addresses. However, Huang et al. does not disclose or suggest the specifics of the elements, element functions, and physical interconnection of the extraction module, the trigger module, the FIFO module, the mapping address calculation module, the RAM array module, the waveform data comparison and control module, and the waveform data output module as recited in independent claim 1 of the present application.
 
Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.S/Examiner, Art Unit 2862       

/TOAN M LE/Primary Examiner, Art Unit 2864